Exhibit 10.19

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made and entered
into to be effective as of November 30, 2010, by and between CREA SPEAR STREET
TERRACE LLC, a Delaware limited liability company (“Landlord”), through its
agent CORNERSTONE REAL ESTATE ADVISERS LLC, a Delaware limited liability
company, and MEDIVATION, INC., a Delaware corporation (“Tenant”).

R E C I T A L S

A. Tenant is the tenant under the Office Lease dated April 18, 2007, between
Landlord and Tenant (the “2007 Lease”), as amended by the First Amendment to
Lease, dated September 16, 2009 (the “First Amendment”) with respect to the
lease of Suite 300 (the “Original Premises”) in the building located at 201
Spear Street, San Francisco, California 94105 (the “Building”), as more
particularly described in the Lease. The 2007 Lease as amended by the First
Amendment shall be referred to herein as the “Current Lease.”

B. Landlord and Tenant desire to amend the Current Lease to, among other things,
expand the Original Premises to include approximately 3,672 rentable square feet
located on the 16th Floor of the Building, as depicted on the attached Exhibit A
(the “Expansion Space”), adjust the Monthly Rent and make other related
adjustments, all as more particularly set forth herein. The Current Lease, as
amended hereby, shall be referred to herein as the “Lease.” Initially
capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Current Lease.

C. In the First Amendment, Landlord previously leased the Expansion Space to
Tenant, subject to a right of early termination in favor of Tenant. Tenant
exercised that termination right and the Expansion Space was deleted from the
Premises. Tenant now wishes to again lease the Expansion Space and to include
the Expansion Space in the Premises, as provided in this Second Amendment.

AGREEMENT

1. Lease and Delivery of Expansion Space. Subject to the terms and conditions
hereof, effective on January 15, 2011, the Expansion Space shall become part of
the “Premises” under the Lease for all purposes, and all provisions of the Lease
shall apply thereto unless specified to the contrary herein. With the addition
of the Expansion Space, the Premises shall consist of a total of 20,264 rentable
square feet, as measured in accordance with BOMA.

(a) Early Access. Tenant shall have access to the Expansion Space on January 1,
2011 for the limited purpose of installing Tenant’s furniture and equipment in
the Expansion Space. During such time, Tenant shall comply with and observe all
Laws, safety rules and procedures, and comply with, and be bound by, all terms
and conditions of the Lease. Landlord’s consent to such early access is
conditioned upon Landlord’s receipt of Tenant’s certificate of insurance for the
Expansion Space showing that Tenant has all of the insurance required by Article
8 of the 2007 Lease.

 

1



--------------------------------------------------------------------------------

2. Expansion Space Term. The Lease term for the Expansion Space (the “Expansion
Space Term”) shall commence on January 15, 2011 and terminate on July 31, 2012.

3. Expansion Space Rent. During the Expansion Space Term, and in addition to the
Monthly Rent for the Original Premises pursuant to the Current Lease, Tenant
shall pay to Landlord Monthly Rent for the Expansion Space in the following
amounts:

 

Months

   Annual Rate Per Rentable
Square Foot of the  Expansion
Space      Monthly Expansion Space
Rent   January 15, 2011- February 14, 2011    $ 0.00       $ 0.00   
February 15, 2011 to July 31, 2012    $ 30.00       $ 9,180.00   

4. Tenant’s Pro Rata Share, Operating Expense and Tax Base for the Expansion
Space. In addition to Tenant’s continuing obligations to pay Tenant’s Pro Rata
Share of Taxes and Operating Expenses for the Original Premises as provided in
the Current Lease, Tenant shall pay to Landlord during 2012 and each subsequent
Lease Year, as Additional Rent for the Expansion Space (which shall be due
concurrently with Monthly Rent for the Expansion Space), 1.49%
(3,672/246,563) of any projected increases in the Taxes and Operating Expenses
for the applicable Lease Year, in excess of the Taxes and Operating Expenses for
the calendar year 2011, as the Tenant’s Pro Rata Share of such increases in
Taxes and Operating Expenses.

5. AS IS. Tenant shall accept the Expansion Space in its current “AS IS”
condition.

6. Right of Termination. Tenant shall have the option (“Termination Option”) to
terminate the Lease with respect to all, but not less than all, of the Expansion
Space, effective on the 90th day (the “Termination Date”) following the delivery
to Landlord of a written notice of termination, accompanied by a payment to
Landlord of the Cancellation Fee described below. The Cancellation Fee shall be
in addition to any Rent then due under the Lease. The “Cancellation Fee” shall
be the unamortized value as of the Termination Date of the brokerage commissions
paid by Landlord in connection with this Second Amendment where such brokerage
commissions are fully amortized in equal monthly installments at 8% per annum
over the Expansion Space Term. Tenant’s right to the Termination Option is
subject to Tenant not being in default under the Lease either on the date that
Tenant exercises the Termination Option, or unless waived in writing by
Landlord, on the Termination Date.

If Tenant timely and properly exercises the Termination Option, (a) all Rent
owing under the Lease for the Expansion Space shall be paid through and
apportioned as of the Termination Date (in addition to payment by Tenant of the
Cancellation Fee); (b) neither party shall have any rights or obligations under
the Lease for the Expansion Space accruing after the Termination

 

2



--------------------------------------------------------------------------------

Date, except those which are based on occurrences before the Termination Date or
those which, by the provisions of the Lease, expressly survive the expiration or
termination of the Term of the Lease (specifically including, without
limitation, the obligation to make a final reconciliation of Additional Rent
owing for the calendar year during which the Termination Date occurs); and
(c) Tenant shall surrender and vacate the Expansion Space and deliver possession
thereof to Landlord on or before the Termination Date in the condition required
under the Lease for surrender of the Premises. The Termination Option is
personal to Tenant and will be null and void in the event of any assignment of
the Lease or sublease of the Premises, or any part thereof.

In the event Tenant timely and properly exercises the Termination Option solely
to lease another space within the Building which consists of more rentable
square footage than the Expansion Space, and within six (6) months enters into
an amendment to the Lease with Landlord to do so, Landlord shall return the
Cancellation Fee to Tenant.

7. Security Deposit. Tenant shall not be required to increase the amount of the
Letter of Credit held by Landlord pursuant to Article 23 of the Current Lease or
provide a security deposit applicable to the Expansion Space; provided, however,
that in the event the financial institution which issued the initial Letter of
Credit is declared insolvent by the Federal Deposit Insurance Corporation or is
otherwise closed for any reason, Tenant agrees and acknowledges that Tenant
shall immediately provide a substitute Letter of Credit subject to the
provisions of Article 23 of the Current Lease, from a financial institution
acceptable to the Landlord, in Landlord’s sole discretion.

8. Brokers. Tenant and Landlord each represent and warrant to the other that it
has had no dealings with any person, firm, broker or finder, except for Jones
Lang LaSalle and The CAC Group (collectively, the “Brokers”), in connection with
the negotiation of this Second Amendment and the consummation of the transaction
contemplated hereby, and that no broker or other person, firm or entity is
entitled to any commission or finder’s fee in connection with said transaction,
other than a fee payable by Landlord to the Brokers pursuant to a separate
agreement between Landlord and Brokers. Tenant and Landlord do each hereby agree
to indemnify, protect, defend and hold the other harmless from and against
liability for compensation or charges which may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings or actions of
the indemnifying party, including any costs, expenses, attorneys’ fees
reasonably incurred with respect thereto.

9. Reaffirmation. Tenant reaffirms its obligations under the Current Lease and
acknowledges that to its actual knowledge it has no claim, offset or defense
with respect to the payment of sums due under the Current Lease.

10. Full Force and Effect; Conflict with Lease; Integration. Except as amended
hereby, the Current Lease remains in full force and effect in accordance with
its terms. In the event of any conflict between the provisions of the Current
Lease and this Second Amendment, the provisions of this Second Amendment shall
control. The Current Lease, as amended by this Second Amendment: (a) integrates
all the terms and conditions mentioned in or incidental to the Lease;
(b) supersedes all oral negotiations and prior and other writings with respect
to its subject matter; and (c) is intended by the parties as the final
expression of the agreement with respect to

 

3



--------------------------------------------------------------------------------

the terms and conditions set forth therein and as the complete and exclusive
statement of the terms agreed to by the parties.

11. Miscellaneous. This Second Amendment shall be governed by California law.
This Second Amendment may be executed in counterparts, and all counterparts
shall constitute but one and the same document.

SIGNATURE PAGE

TO

SECOND AMENDMENT TO LEASE

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the day first written above.

 

LANDLORD:  

CREA SPEAR STREET TERRACE LLC,

a Delaware limited liability company

  By:  

Cornerstone Real Estate Advisers LLC,

a Delaware limited liability company

its authorized

    By:  

/s/ Mark Knapp

          Mark Knapp, Vice President TENANT:  

MEDIVATION, INC.,

a Delaware corporation

  By:  

/s/ Pat Machado

  Name:  

Pat Machado

  Its:  

CBO & CFO

  By:  

 

  Name:  

 

  Its:  

 

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Depiction of Expansion Space

LOGO [g161521ex10_19pg005.jpg]

 

5